Exhibit 10.1

WAIVER AND NINTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Waiver and Ninth Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of October 5, 2007 (the “Effective Date”), is by and among
PENN VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the
financial institutions party hereto, as lenders, and JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Main Office Chicago)) (the
“Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2006, and as amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
August 25, 2006, and as amended by that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of November 1, 2006, and as amended by that
certain Sixth Amendment to Amended and Restated Credit Agreement dated as of
April 13, 2007, and as amended by that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of June 12, 2007, and as amended by that
certain Waiver and Eighth Amendment to Amended and Restated Credit Agreement
dated as of August 1, 2007 (the “Eighth Amendment”), and as otherwise amended,
supplemented or modified from time to time prior to the Effective Date (the
“Credit Agreement”), pursuant to which the Lenders have agreed to make revolving
credit loans to, and participate in letters of credit issued for, the benefit of
the Borrower under the terms and provisions stated therein; and

WHEREAS, the Borrower has requested that (i) Capital One N.A. (“Capital One”)
become a Lender party to the Credit Agreement as set forth herein, and (ii) each
of Comerica Bank and PNC Bank, National Association (each of which is, as of the
Effective Date, and has heretofore been, a party to the Credit Agreement as a
Lender (each, an “Assigning Lender”)), severally and not jointly, sell and
assign to Capital One, and Capital One purchase and assume from each Assigning
Lender, a portion of each Assigning Lender’s respective Commitment and a
proportionate share of each Assigning Lender’s respective outstanding Loans and
participations in Letters of Credit, such that, after giving effect to such sale
and assignment and purchase and assumption, each of the Assigning Lenders and
Capital One shall have Commitments, outstanding Loans and participations in
Letters of Credit proportionate (relative to all of the outstanding Loans and
participations in Letters of Credit) to their respective Commitments set forth
on Annex I hereto; and

WHEREAS, the Borrower has also requested that the Lenders make certain
modifications to the Credit Agreement and the Loan Documents as more
particularly set forth below, subject to the terms and conditions set forth
herein and in the Credit Agreement as amended hereby; and



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto (including Capital One) and the
Administrative Agent have agreed to enter into this Amendment in order to
effectuate such amendments and modifications to the Credit Agreement;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) The definition of “Aggregate Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:

“ “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof;
provided that the Aggregate Commitments shall not at any time exceed
$525,000,000”.

(b) Section 2.5(ii)(a)(2) of the Credit Agreement is hereby amended by deleting
“$500,000,000” therein and inserting in its place “$525,000,000”.

(c) The Credit Agreement is hereby amended by deleting the existing Commitment
Schedule to the Credit Agreement and inserting in its place the schedule of
commitments set forth in Annex 1 attached to this Amendment as the new
Commitment Schedule to the Credit Agreement.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Administrative
Agent, the LC Issuer and each of the Lenders (including Capital One).

(b) Notes. The Administrative Agent shall have received a Note on behalf each
Lender that has requested a Note pursuant to Section 2.13 of the Credit
Agreement payable to the order of each such requesting Lender.

(c) Legal Opinions. The Administrative Agent shall have received the written
legal opinion of (i) Nancy M. Snyder, Esq., as general counsel to Borrower and
the Guarantors, and (ii) Vinson & Elkins L.L.P., as special counsel to Borrower
and the Guarantors, each of which shall be addressed to the Administrative
Agent, the LC Issuer and the Lenders and shall be in form and substance
satisfactory to the Administrative Agent.

 

Page 2



--------------------------------------------------------------------------------

(d) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties made by the
Borrower or any other Loan Party contained in the Credit Agreement and in the
other Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof; (iv) no Default or
Unmatured Default exists under the Credit Agreement or any of the other Loan
Documents.

Section 4. Renewal and Continuation of Existing Loans and Letters of Credit.

(a) In connection herewith, each Assigning Lender, severally and not jointly,
irrevocably sells and assigns to Capital One, and Capital One hereby irrevocably
purchases and assumes from each Assigning Lender, as of the Effective Date, so
much of each such Assigning Lender’s respective Commitment, outstanding Loans
and participations in Letters of Credit, and rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto (including without limitation any
guaranties and, to the extent permitted to be assigned under applicable law, all
claims (including without limitation contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity), suits,
causes of action and any other right of such Assigning Lender against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby), such that each Assigning Lender’s and
Capital One’s Commitment, percentage of the outstanding Loans and participations
in Letters of Credit, and rights and obligations as a Lender shall be equal to
its Pro Rata Share (determined based on the Commitments set forth on Annex I
hereto) of the aggregate amount of all Commitments, outstanding Loans and all
participations in Letters of Credit and other rights and obligations. Capital
One acknowledges and agrees that the sale and assignment, and purchase and
assumption hereunder is without recourse to the Assigning Lenders (or any other
Lender) and without any warranties whatsoever by any Assigning Lender (except as
expressly set forth in Section 6), any other Lender or the Administrative Agent.

(b) Upon the Effective Date, all Loans and participations in Letters of Credit
of the Assigning Lenders outstanding immediately prior to the Effective Date
shall be, and hereby are, restructured, rearranged, renewed, extended and
continued as provided in this Amendment and shall continue as Loans and
participations in Letters of Credit of each Assigning Lender and Capital One,
respectively, under the Credit Agreement.

 

Page 3



--------------------------------------------------------------------------------

Section 5. Capital One as a Lender.

(a) Upon the effectiveness of this Amendment, and by its execution and delivery
hereof, Capital One (i) shall be deemed automatically to have become a party to
the Credit Agreement, (ii) shall have all the rights and obligations of a
“Lender” under the Credit Agreement and the other Loan Documents, and (iii) has
agreed, and does hereby agree, to be bound by the terms and conditions set forth
in the Credit Agreement and the other Loan Documents to which the Lenders are a
party, in each case, as if it were a signatory thereto.

(b) Capital One (i) represents and warrants that (1) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (2) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, provide its Commitment and acquire its interest in the
Loans and participations in Letters of Credit outstanding as of the Effective
Date, (3) from and after the Effective Date, it shall be bound by the provisions
of the Credit Agreement as a Lender thereunder and, to the extent of its
Commitment, shall have the obligations of a Lender thereunder, and (4) it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1.1 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Amendment, become a Lender, provide its respective Commitment
and acquire its interest in the Loans and participations in Letters of Credit
outstanding as of the Effective Date, on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent (or any Affiliate thereof acting in any capacity) or any other Lender; and
(ii) agrees that (1) it will, independently and without reliance on the
Administrative Agent (or any Affiliate thereof acting in any capacity) or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and any other Loan Documents, and
(2) it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement or any other Loan Documents are required to
be performed by it as a Lender.

(c) Capital One hereby advises the Administrative Agent that its address for
notices and its lending office shall be as set forth in its administrative
questionnaire previously delivered to the Administrative Agent or as otherwise
specified in accordance with the Credit Agreement.

Section 6. Representations of Assigning Lenders. Each Assigning Lender,
severally and not jointly, (a) represents and warrants to the Administrative
Agent, the LC Issuer, and Capital One that it has full power and authority, and
has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby;

 

Page 4



--------------------------------------------------------------------------------

and (b) affirmatively disclaims any and all responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Guarantor, any Subsidiary or Affiliate or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any Guarantor, any Subsidiary or Affiliate or any other Person
of any of their respective obligations under any Loan Document.

Section 7. Increase of Borrowing Base.

(a) The Borrowing Base shall be increased to $525,000,000 from and after the
Effective Date until the Borrowing Base shall be otherwise redetermined in
accordance with the Credit Agreement.

(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to clause (a) of this Section 7 constitutes the regularly scheduled
Borrowing Base redetermination for Fall 2007 (and shall not constitute a special
redetermination of the Borrowing Base pursuant to Section 2.21(v) of the Credit
Agreement).

(c) Each party hereto acknowledges and consents to the early delivery by the
Borrower of the Reserve Report dated June 30, 2007, and to the early
redetermination of the Borrowing Base for Fall 2007 pursuant to the terms of
this Amendment notwithstanding anything to the contrary set forth in the Credit
Agreement.

Section 8. Waiver Regarding Disposition of Roaring Fork Royalties. Each of the
Administrative Agent, the LC Issuer and each Lender party hereto hereby agrees
and acknowledges that, notwithstanding any provision to the contrary set forth
in the Credit Agreement (including, specifically, Section 6.2.11 thereof) or the
other Loan Documents (if any), (i) PVA Oil & Gas shall be, and hereby is,
permitted to assign, convey or otherwise transfer some or all of its royalty
interests in the Roaring Fork Field (located in Floyd, Harlan and Letcher
Counties, Kentucky, and Russell, Scott, Wise, Lee and Dickenson Counties,
Virginia) (the “Roaring Fork Royalties”) so long as no Default shall exist at
the time of such assignment, conveyance or other transfer or after giving effect
thereto, and (ii) the Borrowing Base in effect immediately prior to the
consummation of such disposition shall not be reduced as a result of such
disposition, but shall remain in effect until the Borrowing Base is otherwise
redetermined in accordance with the Credit Agreement. Each of the Administrative
Agent, the LC Issuer and each Lender party hereto hereby further agrees and
acknowledges that the foregoing waiver shall not reduce the remaining amount, if
any, otherwise available to the Borrower and the other Loan Parties as of the
effectiveness hereof to sell, transfer, assign or otherwise transfer or dispose
of any assets or any interest therein otherwise expressly permitted under
Section 6.2.11 of the Credit Agreement. In furtherance of the foregoing, the LC
Issuer and each Lender party hereto hereby authorize the Administrative Agent to
release any and all Liens in favor of the Administrative Agent encumbering the
Roaring Fork Royalties, if any.

 

Page 5



--------------------------------------------------------------------------------

Section 9. Fees Payable to Lenders. Concurrently with the effectiveness of this
Amendment, the Borrower shall pay to the Administrative Agent for the account of
each Lender, a fee equal to 0.25% of the positive difference, if any, of
(a) such Lender’s Commitment after giving effect to this Amendment minus
(b) such Lender’s Commitment immediately prior to the effectiveness of this
Amendment.

Section 10. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 11. Conditions Subsequent. The Borrower covenants and agrees to deliver
or cause to be delivered to the Administrative Agent not later than October 31,
2007:

(a) Mortgage; Financing Statements. Mortgages from PVA Oil & Gas and PVA Texas,
each duly completed and executed in a sufficient number of counterparts for
recording in all appropriate jurisdictions, together with all other documents
and instruments (including Uniform Commercial Code financing statements naming
PVA Oil & Gas or PVA Texas, as applicable, as debtor) required by law or
reasonably requested by the Administrative Agent with respect to such Mortgages,
necessary to create first priority, perfected Liens (subject only to Excepted
Liens identified in clauses (i) to (v), (vii) and (viii) of the definition
thereof) covering the interests of PVA Oil & Gas or PVA Texas, as applicable, in
those Oil and Gas Properties located in the Kingsville Field (which is located
in Kleburg County, Texas), the Vertical CBM Field (which is located in Wyoming
County, West Virginia), the Baxterville Field (which is located in Lamar and
Marion Counties, Mississippi) and the Maxie Field (which is located in Forrest
County, Mississippi), in each case, to which value is attributed in the Reserve
Report dated June 30, 2007 (the “New Mortgaged Properties”).

(b) Title Materials. Title opinions or other title information, as the
Administrative Agent may reasonably require, satisfactory to the Administrative
Agent, setting forth the status of title to at least 60% of the value of the New
Mortgaged Properties (based on the values attributed to such Properties in the
Reserve Report dated as of June 30, 2007) included in the Borrowing Base.

(c) Local Counsel Opinions. The written legal opinion of local counsel to PVA
Oil & Gas or PVA Texas, as applicable, in the States of Mississippi and West
Virginia in form, scope and substance acceptable to the Administrative Agent
opining that the Mortgages and UCC financing statements delivered pursuant to
Section 11(a) are effective to create a valid, perfected Lien in favor of the
Administrative Agent on the New Mortgaged Properties and the other Collateral
located in the States of Mississippi and West Virginia, respectively, and are in
proper form for recordation in each such state.

(d) Certificate of Authorized Officer. A certificate of an Authorized Officer of
the Borrower confirming that after giving effect to the Mortgages described in
Section 11(a), all of the Mortgaged Properties will represent at least the
lesser of (i) 75% of the total value of the Oil and Gas Properties evaluated in
the Reserve Report dated as

 

Page 6



--------------------------------------------------------------------------------

of June 30, 2007, and included in the Borrowing Base after giving effect to
exploration and production activities, acquisitions, dispositions and production
or (ii) 125% of the Aggregate Commitment (after giving effect to the increase of
the Aggregate Commitment pursuant to this Amendment).

Section 12. Consent to Amend Mortgages. By executing this Amendment, each Lender
party hereto hereby consents to the Administrative Agent and, as applicable, PVA
Oil & Gas or PVA Texas, as mortgagor, executing, delivering and filing of record
in each appropriate jurisdiction, one or more amendments to each Mortgage to
which PVA Oil & Gas or PVA Texas, as applicable, is a party for the purpose of
increasing the maximum stated amount of the indebtedness secured by such
Mortgage. Notwithstanding the foregoing consent, nothing herein shall obligate
the Administrative Agent, PVA Oil & Gas or PVA Texas to amend the Mortgages as
set forth above.

Section 13. Amendment of Mortgage Compliance Waiver in Eighth Amendment. The
waiver by the Administrative Agent and the Lenders of the compliance obligations
of the Loan Parties under Section 6.1.9(i) until December 15, 2007, which was
set forth in Section 2 of the Eighth Amendment, is hereby amended to expire on
October 31, 2007.

Section 14. Expenses. The Borrower agrees to pay on demand all expenses set
forth in Section 9.6 of the Credit Agreement.

Section 15. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents; (c) this Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 16. Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 17. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER

 

Page 7



--------------------------------------------------------------------------------

THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO
PRINCIPLES OF THE CONFLICTS OF LAW), BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

Section 18. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 19. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 20. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 21. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 8



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION,

as Borrower

By:  

/s/ NANCY M. SNYDER

Name:   Nancy M. Snyder Title:   Executive Vice President, General Counsel and
Corporate Secretary ADMINISTRATIVE AGENT AND LENDERS JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Main Office Chicago)), as Administrative
Agent and as a Lender By:  

/s/ JO LINDA PAPADAKIS

Name:   Jo Linda Papadakis Title:   Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ DWIGHT BATTLE

Name:   Dwight Battle Title:   Vice President ROYAL BANK OF CANADA, as a Lender
By:  

/s/ DON J. MCKINNERNEY

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ DOUGLAS R. LIFTMAN

Name:   Douglas R. Liftman Title:   Managing Director and By:  

/s/ BETSY JOCHER

Name:   Betsy Jocher Title:   Director BANK OF AMERICA, N.A., successor by
merger to Fleet National Bank, as a Lender By:  

/s/ ADAM H. FEY

Name:   Adam H. Fey Title:   Vice President COMERICA BANK, as a Lender By:  

/s/ JOSH STRONG

Name:   Josh Strong Title:   Assistant Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ HOLLY L. KAY

Name:   Holly L. Kay Title:   Assistant Vice President

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender By:  

/s/ CASEY LOWARY

Name:   Casey Lowary Title:   Director and By:  

/s/ DARRELL HOLLEY

Name:   Darrell Holley Title:   Managing Director MIZUHO CORPORATE BANK, LTD.,
as a Lender By:  

/s/ RAYMOND VENTURA

Name:   Raymond Ventura Title:   Deputy General Manager WELLS FARGO BANK, N.A.,
as a Lender By:  

/s/ THOMAS E. STELMAN, JR.

Name:   Thomas E. Stelman, Jr. Title:   Assistant Vice President/Portfolio
Manager CAPITAL ONE N.A., as a Lender By:  

/s/ STAN G. WEISER, JR.

Name:   Stan G. Weiser, Jr. Title:   Vice President

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Waiver and Ninth Amendment to Amended and Restated
Credit Agreement dated as of October 5, 2007 (the “Ninth Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Ninth Amendment, (iii) ratifies and acknowledges its
respective Obligations under each Loan Document to which it is a party, and
(iv) represents and warrants that (a) no Default or Unmatured Default has
occurred and is continuing, (b) it is in full compliance with all covenants and
agreements pertaining to it in the Loan Documents, and (c) it has reviewed a
copy of the Ninth Amendment.

 

PENN VIRGINIA HOLDING CORP., a Delaware corporation PENN VIRGINIA OIL & GAS
CORPORATION, a Virginia corporation PENN VIRGINIA OIL & GAS GP LLC, a Delaware
limited liability company PENN VIRGINIA OIL & GAS LP LLC, a Delaware limited
liability company PENN VIRGINIA MC CORPORATION, a Delaware corporation PENN
VIRGINIA MC ENERGY L.L.C., a Delaware limited liability company PENN VIRGINIA MC
OPERATING COMPANY L.L.C., a Delaware limited liability company PENN VIRGINIA
OIL & GAS, L.P., a Texas limited partnership

By Penn Virginia Oil & Gas GP LLC, a Delaware limited liability company, as its
general partner

By  

/s/ NANCY M. SNYDER

Name:   Nancy M. Snyder Title:   Vice President

 

S - 4



--------------------------------------------------------------------------------

ANNEX 1

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 70,218,750.00

Wachovia Bank, National Association

   $ 70,218,750.00

Royal Bank of Canada

   $ 55,781,250.00

BNP Paribas

   $ 55,781,250.00

Bank of America, N.A.

   $ 55,781,250.00

Comerica Bank

   $ 37,237,500.00

PNC Bank, National Association

   $ 37,237,500.00

Fortis Capital Corp.

   $ 43,443,750.00

Mizuho Corporate Bank, Ltd.

   $ 43,443,750.00

Wells Fargo Bank, National Association

   $ 43,443,750.00

Capital One N.A.

   $ 12,412,500.00

Total:

   $ 525,000,000.00

 

S - 1